DETAILED ACTION
This communication is responsive to Amendment filed 10/25/2021.  
As a result of the amendment claims 1 and 13 have been amended.  
Claims 1-21 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-21 are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to search for products used in biology-related experiments; analyze, aggregate, and structure scientific data in a corpus of published source data to provide a more informed decision on which product to choose; and provide unbiased and non-objective rating system about said products.
Claims 1 and 13 are considered allowable since the prior art of record fails to teach and /or suggest “identifying, objects and source values contained within the corpus of published documents, wherein the objects and source values each include one or more words identified within a published document in the corpus of published documents;

identifying a first instance of the first object in a first published document of the corpus of published documents;
identifying a respective source value in text surrounding the first instance of the first object in the first published document of the corpus of published documents, and
analyzing textual semantics of the text surrounding the first instance of the first object and the respective source value to determine the respective source value identifies a source for the first object;
a search rank for the first object with a given source value is based on a number of times the given source value is tied to the first object throughout the corpus of published documents”.  
Therefore, claims 1 and 13 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-12 and 14-21 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2157